Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) teaches a video processing method and apparatus comprising: 
a decoding circuit, arranged to receive a bitstream and decode a part of the bitstream, wherein the part of the bitstreams comprises encoded information of a video frame, the decoding circuit arranged to generate a reconstructed frame (e.g. Fig. 8 and par. 75) or an encoding circuit, arranged to receive a video frame and encode the video frame to generate a part of a bitstream; wherein when encoding the video frame, the encoding circuit is arranged to generate a reconstructed frame (e.g. Fig. 7 and pars. 73 – 74); and 
the decoding/encoding circuit applying in-loop filtering, by at least one in-loop filter, to the reconstructed frame, comprising: 
performing a sample adaptive offset (SAO) filtering operation, comprising:
checking if a filter mode of the SAO filtering operation of the current pixel is an edge offset (EO) mode (e.g. pars. 153 – 155)
checking if a flag of loop filters is disabled across virtual boundaries is true (e.g. pars. 153 – 155); and
in response to the filter mode of the SAO filtering operation of the current pixel being in the EO mode and the flag of loop filters disabled across the virtual boundaries being true, keeping a value of a current pixel unchanged (e.g. Fig. 8, element 266, and pars. 75, and 153 – 155).
Hanhart does not explicitly teach:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion, 
wherein keeping a value of the current pixel unchanged is achieved by setting an edge type of the current pixel to monotonic type,
wherein the edge type of the current pixel is set to monotonic type regardless of a value of the current pixel and values of neighboring pixels of the current pixel
Hanhart et al. (US 20200260120) (hereinafter Hanhart 2), however, teaches a video processing apparatus and method:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion (e.g. pars. 132 - 142 and claims 16 – 19).
Guo et al. (US 2018/032225) (hereinafter Guo), however, teaches a video processing apparatus and method:
wherein keeping a value of the current pixel unchanged is achieved by setting an edge type of the current pixel to monotonic type (e.g. par. 4).
Neither Hanhart nor Hanhart 2 nor Guo teach:
wherein the edge type of the current pixel is set to monotonic type regardless of a value of the current pixel and values of neighboring pixels of the current pixel.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487